Citation Nr: 9929678	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether the veteran's request for a waiver of recovery of a 
$879.85 overpayment of the veteran's pension benefits was 
timely filed.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 20, 1943, to 
February 25, 1944. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Nashville, Tennessee, Regional Office (hereinafter RO).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO. 

2.  Upon receipt of evidence of a grant of a Social Security 
Award for the veteran's spouse contained in an Improved 
Pension Eligibility Verification Report received in April 
1992 and a copy of his spouse's original Social Security 
award received in July 1992, the RO notified the veteran by 
letter dated in August 1992 that his monthly pension benefit 
would be reduced.   

3.  By letter dated from the VA Debt Management Center in 
August 1992, the veteran was notified that the adjustment in 
his monthly pension benefits resulted in an overpayment of 
$879.85 and advised him of his right to request a waiver of 
the debt within 180 days.

4.  A request for waiver of recovery of the overpayment was 
not submitted by the veteran until November 1997. 


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the 
overpayment pension benefits was not timely submitted and may 
not be considered on its merits.  38 U.S.C.A. §§ 5107, 5302 
(West 1991); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who receives such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
Chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the Postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individuals receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

With the above legal criteria in mind, the relevant facts 
will be briefly summarized.  The record reflects that that 
veteran has been in receipt of pension benefits since the RO 
granted the veteran's claim for such benefits effective from 
November 1985 in a January 1986 rating decision.  The 
veteran's award of pension prior to the submission of an 
Improved Pension Eligibility Verification Report (VA Form 21-
0516) in April 1992 was calculated on the basis of the 
veteran's spouse having no income.  However, it was indicated 
that the veteran's spouse was in receipt of Social Security 
Benefits on the April 1992 VA Form 21-0516, and a copy of his 
spouse's original Social Security award received in July 1992 
indicated that the Social Security benefits were provided to 
the veteran's spouse beginning September 1, 1991. 

Following receipt of the information discussed above with 
respect to the additional income received by the veteran's 
spouse, the veteran was informed by letter dated in August 
1992 that his monthly pension benefits would be reduced.  By 
letter from the VA Debt Management Center dated in August 
1992, the veteran was notified that the adjustment in his 
monthly pension benefits resulted in an overpayment of 
$879.85 and advised him of his right to request a waiver of 
the debt within 180 days.  However, a request for a waiver of 
recovery of the overpayment was not submitted by the veteran 
until November 1997. 

Applying the pertinent legal criteria to the facts summarized 
above, the record reflects that the letter notifying the 
veteran of the $879.85 overpayment was addressed to the 
veteran's correct address of record and was not returned as 
undeliverable.  The record does not indicate any delay in the 
veteran's receipt of the notification of indebtedness beyond 
the time customarily required for mailing. Accordingly, it is 
apparent that the request for waiver of recovery of the 
overpayment of pension benefits was not timely submitted and 
the request may not be considered on its merits.  38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.

It has essentially been contended that due to the veteran's 
limited (fourth grade) education, he did not understand the 
nature of the $879.85 overpayment or the requirement for 
filing a request for waiver of recovery of this overpayment 
within the legally allotted period of time.  While it is 
unfortunate if a lack of knowledge on behalf of the veteran 
may have delayed the submission of the request for waiver of 
recovery of the overpayment, the pertinent law or regulation 
does not provide for consideration of such "equitable" 
factors.  Neither the appellant nor his representative has 
made reference to authority to support their position.  Such 
matters simply do not provide a basis for favorable action in 
connection with the appeal. 

The Board has carefully reviewed the entire record in this 
case, including the statements submitted by and on behalf of 
the veteran; however, the Board does not find the evidence to 
be so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. § 5107.


ORDER

The request for a waiver of recovery of a $879.85 overpayment 
of the veteran's pension benefits was not timely filed.  The 
appeal is denied. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

